Exhibit 10.3

 

THIS NOTE (AS DEFINED BELOW) MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS. THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS NOTE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

 

PROMISSORY NOTE

 

Principal Amount: US$45,000.00 Issue Date: November 14, 2018

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Company”), for value received, hereby promises to pay to LIFESTYLE HEALTHCARE
LLC, a Delaware limited liability company, with address at 4524 Westway Avenue,
Dallas, TX 75205, or its permitted assigns or successors (the “Holder”) the
principal amount of Forty-Five Thousand Dollars (US$45,000.00) (the “Principal
Amount”), without demand, on the Maturity Date (as hereinafter defined). This
Note shall not bear interest. Payment of all principal due shall be in such coin
or currency of the United States of America as shall be legal tender for the
payment of public and private debts at the time of payment.

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1  Definitions. The terms defined in this Article whenever used in
this Note shall have the respective meanings hereinafter specified.

 

“Event of Default” has the meaning set forth in Section 4.1.

 

“Maturity Date” means the earlier to occur of (x) November 14, 2019 or (ii) the
closing of a Qualified Financing.

 

“Note” means this Promissory Note, as the same may be amended, modified or
restated.

 

“Qualified Financing” means the next equity round of financing of the Company in
whatever form or type that raises in excess of $5,000,000 gross proceeds.

 

ARTICLE II

general provisions

 

SECTION 2.1  Loss, Theft, Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 



 

 

 

SECTION 2.2  Prepayment. This Note may be prepaid by the Company in whole or in
part.

 

SECTION 2.3  Security Interest. This Note is unsecured.

 

SECTION 2.4  Status of Note. This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity.

 

ARTICLE III

COVENANTS

 

The Company covenants and agrees that so long as this Note shall be outstanding:

 

SECTION 3.1  Payment of Note. The Company will punctually, according to the
terms hereof, pay or cause to be paid all amounts due under this Note. The
Company will pay the Holder at the Holder’s address shown above or at such other
place as the Holder may designate in writing.

 

SECTION 3.2  Notice of Default. If any one or more events occur that constitute
or, with the giving of notice or the lapse of time or both, would constitute an
Event of Default, the Company will forthwith give notice to the Holder,
specifying the nature and status of the Event of Default or other event or of
such demand or action, as the case may be.

 

ARTICLE IV

REMEDIES

 

SECTION 4.1  Events of Default. “Event of Default” wherever used herein means
any one of the following events:

 

(a) The Company shall default in the due and punctual payment of the Principal
Amount of this Note when and as the same shall become due and payable;

 

(b) The entry of a decree or order by a court having jurisdiction adjudging the
Company as bankrupt or insolvent; or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under the Federal Bankruptcy Code or any other applicable federal
or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) calendar days;

 

(c) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;

 



2

 

 

(d) The Company shall seek the appointment of a statutory manager or makes a
general assignment or an arrangement or composition with or for the benefit of
its creditors or any group or class thereof or files a petition for suspension
of payments or other relief of debtors or a moratorium or statutory management
is agreed or declared in respect of or affecting all or any material part of the
indebtedness of the Company; or

 

(e) It becomes unlawful for the Company to perform or comply with its
obligations under this Note.

 

SECTION 4.2  Effects of Default. If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare this Note to be
due and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Company shall pay to the Holder the outstanding Principal
Amount of this Note.

 

SECTION 4.3  Remedies Not Waived. No course of dealing between the Company and
the Holder or any delay in exercising any rights hereunder shall operate as a
waiver by the Holder. No failure or delay by the Holder in exercising any right,
power or privilege under this Note shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.

 

ARTICLE V

miscellaneous

 

SECTION 5.1  Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 

SECTION 5.2  Notice. Where this Note provides for notice of any event, such
notice shall be given (unless otherwise herein expressly provided) in writing
and either (i) delivered personally, (ii) sent by certified, registered or
express mail, postage prepaid or (iii) sent by facsimile or other electronic
transmission, and shall be deemed given when so delivered personally, sent by
facsimile or other electronic transmission (confirmed in writing) or mailed.
Notices shall be addressed, if to the Holder, to its address shown above or at
such other place as the Holder may designate in writing and, if to the Company,
to its principal office.

 

SECTION 5.3  Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 

SECTION 5.4  Forum. The Holder and the Company hereby agree that any dispute
which may arise out of or in connection with this Note shall be adjudicated
before a court of competent jurisdiction in the State of Minnesota and they
hereby submit to the exclusive jurisdiction of the courts of the State of
Minnesota, as well as to the jurisdiction of all courts to which an appeal may
be taken from such courts, with respect to any action or legal proceeding
commenced by either of them and hereby irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum.

 



3

 

 

SECTION 5.5  Headings. The headings of the Articles and Sections of this Note
are inserted for convenience only and do not constitute a part of this Note.

 

SECTION 5.6  No Sinking Fund; Convertibility. This Note is not entitled to the
benefit of any sinking fund. This Note is not convertible into or exchangeable
for any of the equity securities, other securities or assets of the Company or
any subsidiary.

 

SECTION 5.7  Amendments; Waivers. Any provision of this Note may be amended,
modified or waived if and only if the Holder of this Note and the Company have
consented in writing to such amendment, modification or waiver of any such
provision of this Note. Any consent or waiver given by the Holder shall be
conclusive and binding upon such Holder and upon all future Holders of this Note
and of any Note issued upon the registration of transfer hereof or in exchange
therefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Note.

 

SECTION 5.8  Further Issues. The Company may, without the consent of the Holder,
create and issue additional notes having the same terms and conditions as this
Note so that such further notes shall be consolidated and form a single series
with the Note.

 

SECTION 5.9  No Recourse Against Others. The obligations of the Company under
this Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

SECTION 5.10 Assignment; Binding Effect. This Note may not be assigned by the
Company without the prior written consent of the Holder. This Note shall be
binding upon and inure to the benefit of both parties hereto and their
respective permitted successors and assigns.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 

  NEUROONE MEDICAL TECHNOLOGIES CORPORATION       By: /s/ David Rosa     Name:
David Rosa     Title: CEO

 



5

 